In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (McDonald, J.), dated April 22, 2009, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, who was responsible for loading freight onto airplanes at JFK International Airport, allegedly sustained an injury to his left knee when he attempted to step onto a manual roller mechanism used to move freight, and his leg dropped into a space between two adjacent rollers. At the time, he was attempting to access controls which were used to move freight along on an automatic conveyor. After joinder of issue, the defendants moved for summary judgment dismissing the *828complaint. The Supreme Court denied the defendants’ motion. We affirm.
The defendants failed to establish, prima facie, that the manual roller system, which had sizeable spaces between adjacent rollers, was not inherently dangerous (see Cooper, v American Carpet & Restoration Servs., Inc., 69 AD3d 552 [2010]). Since the defendants failed to meet their prima facie burden, this Court need not review the sufficiency of the plaintiffs opposition papers (see Tchjevskaia v Chase, 15 AD3d 389 [2005]). Rivera, J.P., Florio, Angiolillo and Lott, JJ., concur.